Citation Nr: 0614063	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-05 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to service connection for Meniere's syndrome. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied an 
initial compensable rating for bilateral hearing loss and 
from a February 2004 rating decision of the RO that denied 
service connection for Meniere's syndrome.  The appeal was 
previously remanded by the Board on procedural matters. 

The issue of service connection for Meniere's syndrome is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDING OF FACT

The veteran's hearing loss is level I in the right ear and 
level VI in the left ear. 


CONCLUSION OF LAW

The criteria for compensable rating for bilateral hearing 
loss have not been met.
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in May 2005; a 
rating decision in January 2003; and a statement of the case 
in February 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157, __ F.3d __, 
2006 WL 861143 (Fed. Cir.  Apr. 5, 1996) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, No. 01-1917, __ Vet. App. __, 2006 WL 
519755 (Vet. App. Mar. 3, 2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the October 2005 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA also obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities. When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  The VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).

Since the veteran timely appealed the rating initially 
assigned for his disability, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.

These averages are entered into a table of the rating 
schedule (Table VI) to determine the auditory acuity level of 
each ear, and these auditory acuity levels are entered into 
another table of the rating schedule (Table  VII) to 
determine the percentage disability rating.  38 C.F.R. § 
4.85.  

An alternative method of rating exceptional patterns of 
hearing impairment is set forth in 38 C.F.R. § 4.86 (2005).  
When the puretone threshold at each of the four specified 
frequencies is 55 decibels or more, the Roman numeral 
designation for hearing impairment is determined from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  

The veteran underwent three audiometric tests since 
submitting a claim for service connection for bilateral 
hearing loss in May 2002.  The results applicable to the 
schedular requirements are presented below.  Hearing loss is 
expressed in decibels. 

Date
Examine
r

50
HZ
1000
HZ
2000
HZ
3000
HZ
4000
HZ
Aver
-age
Speec
h
Disc. 
Leve
l 
12/0
2
VA
R
15
20
20
50
65
38.7
5
96%
I


L
35
55
70
80
80
71.2
5
84%
VI**











1/04
VA
R
15
20
20
60
60
40
92%
I


L
25
50
75
65
85
68.7
5
76%
IV











6/05
Private
R
15
15
40
60
65
45
92%
I


L
35
50
70
65
90
68.7
5
68%
VI

*Average of 1000, 2000, 3000, and 4000 HZ values.
**  38 C.F.R. § 4.86 applies. 

Even though the veteran subjectively considers his hearing to 
be impaired, the Board must employ the regulations to 
determine the level of disability compensation.  Applying the 
Table VI levels of each test to Table VII, a noncompensable 
rating is warranted. 

The weight of the credible evidence demonstrates that the 
veteran's service-connected hearing loss warrants a 
noncompensable rating.  Since the preponderance of the 
evidence is against the veteran's claim, the "benefit-of-the-
doubt" rule is not for application, and the claim for an 
increase in evaluation must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A compensable rating for bilateral hearing loss is denied. 


REMAND

In the opinion of the Board, additional development of the 
claim for service connection for Meniere's syndrome is 
necessary. 

The veteran's service medical records contain one daily sick 
report log entry for an unspecified condition in June 1945 
and a discharge physical examination report from April 1946 
that showed no ear abnormalities.  Other records, if any, 
were reported to be lost in a fire.  The veteran stated that 
he experienced significant noise trauma from an accidental 
and proximate firing of an antitank gun in May 1945. 

The veteran has been granted service connection for bilateral 
hearing loss and tinnitus.  A private physician in April 2002 
and a VA audiologist in December 2002 both concluded that 
these conditions were related to the acoustic trauma in 
service. 

Post-service medical records showed the veteran sought care 
for dizziness from a private physician in November 1996.  He 
was diagnosed with Meniere's syndrome in January 1999 and 
subsequently received periodic care for the disease from 
several private providers.  In June 2005, a private examiner 
noted the veteran's statement that the onset of his episodic 
vertigo was six to seven years earlier.  In an October 2005 
letter, the veteran stated that he was told by a private 
provider that the in-service acoustic trauma was related to 
his Meniere's syndrome.  All medical records are silent on 
the etiology of his disease and its relationship, if any, to 
acoustic trauma.  However, the Court of Appeals for Veterans 
Claims (Court) has examined cases in which medical authority 
linked this disease with hearing loss, tinnitus, and acoustic 
trauma.  Shogen v. Brown, 7 Vet. App. 14 (1994) (noting a 
diagnosis of a "classic Meniere's syndrome triad of 
incapacitating vertigo, tinnitus, and hearing loss."); 
Horowitz v. Brown, 5 Vet App. 217 (1993) (noting that the 
appellant had post-traumatic Meniere's syndrome involving a 
blast from a tank gun).  

Since the veteran's medical records are silent on the 
etiology of this Meniere's syndrome and since there is some 
indication from the veteran that the disease has been found 
to be intertwined with hearing loss, tinnitus, and acoustic 
trauma, it would be helpful to obtain an explicit medical 
opinion on the relationship, if any, of the veteran's 
Meniere's syndrome to in-service acoustic trauma and this 
service-connected hearing loss and tinnitus. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examiation of his Meniere's syndrome from 
an appropriate medical examiner.  Provide 
the examiner with the claims file.  
Request that he provide an opinion on 
whether the veteran's Meniere's syndrome 
is as likely as not (50 percent or more 
likelihood) to be related to his in-
service acoustic trauma, hearing loss, or 
tinnitus. 

2.  Then, readjudicate the claim for 
service connection for Meniere's 
syndrome.  If the decision remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the Board 
as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


